DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed on 9/30/21 and the RCE filed on 11/10/21.
3.    Claims 1, 3, 13, 16, 18 and 22 - 24 has been amended. Claim 2 has been cancelled. Claims 25 and 26 has been added. Claims 1 and 3 - 26 are pending.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/21 has been entered.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

6.	Claim(s) 26 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Adamenko (US 20170354889).
7.	Regarding claim 26, Adamenko discloses a non-transitory computer-readable storage medium storing an information processing program to be executed by a game system that includes a plurality of types of game controller accessories (i.e. different types of base units that include a space ship, a race car, a boat or submarine, a tank, a mech or other robot, or any other type of vehicle as described in paragraph 48) and a game controller (i.e. the game controller shown in FIG. 3) configured to be attached to and detached from any of the game controller accessories and that executes a game application (i.e. the particular game described in paragraph 48), the information processing program causing the game system to execute (abstract and paragraphs 32 and 48 and FIG. 3):
determining the type of the game controller accessory to which the game controller (i.e. the game controller shown in FIG. 3) is attached while the game application (i.e. the particular game described in paragraph 48) is being executed (paragraphs 32 and 48 and FIG. 3; paragraph 48 teaches the system determines the type and/or identity of the base unit attached to the video game controller); 
and executing a game process (i.e. the game progress of playing the levels that involves a tank as described in paragraph 48) based on a game operation performed by using the game controller and/or the game controller accessory to which the game controller is attached while the game application is being paragraphs 32 and 48 and FIG. 3), 
wherein in the game process execution, a game process (i.e. the game progress of playing the levels that involves a tank as described in paragraph 48) is executed depending on the determined type of the game controller accessory (i.e. levels that involves a M60 main battle tank is executed depending on the an M60 chassis wherein the M60 chassis is the determined type of the game controller accessory as described in paragraphs 48 and 50) (paragraphs 32, 48 and 50 and FIG. 3).  
 and in the game process execution, a different game image (i.e. a game image associated with a space ship, a race car, a boat or submarine, a tank, a mech or other robot, or any other type of vehicle as described in paragraph 48) to be controlled during gameplay (i.e. the gameplay described in paragraph 31) is generated depending on the determined type of the game controller accessory (i.e. different types of base units that include a space ship, a race car, a boat or submarine, a tank, a mech or other robot, or any other type of vehicle as described in paragraph 48) (paragraphs 31, 32, 48 and 50 and FIG. 3).


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


9.	Claims 1 and 3 - 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adamenko (US 20170354889) and in view of LIN (US 20090270183).
10.	Regarding claims 1, 22, 23 and 24, Adamenko discloses a non-transitory computer-readable storage medium storing an information processing program to be executed by a game system that includes a plurality of types of game controller accessories (i.e. different types of base units that include a space ship, a race car, a boat or submarine, a tank, a mech or other robot, or any other type of vehicle as described in paragraph 48) and a game controller (i.e. the game controller shown in FIG. 3) configured to be attached to and detached from any of the game controller accessories and that executes a game application (i.e. the particular game described in paragraph 48), the information processing program causing the game system to execute (abstract and paragraphs 32 and 48 and FIG. 3):
determining the type of the game controller accessory to which the game controller (i.e. the game controller shown in FIG. 3) is attached while the game application (i.e. the particular game described in paragraph 48) is being executed (paragraphs 32 and 48 and FIG. 3
and executing a game process (i.e. the game progress of playing the levels that involves a tank as described in paragraph 48) based on a game operation performed by using the game controller and/or the game controller accessory to which the game controller is attached while the game application is being executed (i.e. based on the player’s action/game operation of using the corresponding type of base unit, for example, a tank base unit)  (paragraphs 32 and 48 and FIG. 3),
wherein in the game process execution, a game process (i.e. the game progress of playing the levels that involves a tank as described in paragraph 48) is executed depending on the determined type of the game controller accessory (i.e. levels that involves a M60 main battle tank is executed depending on the an M60 chassis wherein the M60 chassis is the determined type of the game controller accessory as described in paragraphs 48 and 50) (paragraphs 32, 48 and 50 and FIG. 3).  
Adamenko fails to explicitly disclose the following limitations:
“determining the type of the game controller accessory to which the game controller is attached while the game application is being executed” based on a captured image captured by an image capturing device of the game controller; 
LIN teaches determining the type of the game controller accessory (i.e. game controller accessory to which the game controller is attached) while the game application (i.e. the board game application with virtual components described in paragraph 24) is being executed based on a captured image captured by an image capturing device (i.e. an image capturing device of the game controller) (paragraphs 22 and 24; paragraphs 22 teaches that an image is captured via the image capture unit 120 and when the image only includes the game accessory, the game accessory can be recognized according to the accessory pattern 132 in the storage unit 130); 
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to have modified Adamenko and in view of LIN to include the aforementioned method in order to achieve the predictable result of improving the accuracy and efficiency of the game controller accessory recognition function.
11.	Regarding claim 3, Adamenko also discloses:
each of the game controller accessories (i.e. different types of base units that include a space ship, a race car, a boat or submarine, a tank, a mech or other robot, or any other type of vehicle as described in paragraph 48) includes a detected portion/attachment points described in paragraph 32 (i.e. detected portion of which an image can be captured by the image-capturing device) of the game controller (i.e. the game controller shown in FIG. 3) that is attached to the game controller accessory (abstract and paragraphs 32 and 48 and FIG. 3); 
and in the determining, the type of the game controller accessory to which the game controller is attached is determined based on at least one of a position, a shape and an orientation of a first detected portion (i.e. a first detected portion image representing at least a portion of the detected portion included in the captured image) (abstract and paragraphs 32 and 48 and FIG. 3).  
12.	Regarding claim 4
 at least one of the game controller accessories further includes a movable portion that moves in accordance with an operation performed by the user (i.e. the player described in paragraph 31) (paragraphs 31, 32 and 48); 
as the movable portion is moved in accordance with an operation performed by the user (i.e. the player described in paragraph 31), a relative position and/or a relative attitude between the game controller attached to the game controller accessory including the movable portion and the detected portion of the game controller accessory change (paragraphs 31, 32 and 48); 
and in the game process execution, an operation performed by the user (i.e. the game operation performed by the player described in paragraph 31) is detected based on at least one of a position, a shape and an orientation of the first detected portion image and/or a second detected portion image representing at least a portion of the detected portion included in the captured image to execute a game process based on the detected user operation (paragraphs 31, 32 and 48).
13.	Regarding claim 5, Adamenko also discloses:
the detected portion is at a position on the movable portion such that an image thereof can be captured by the image-capturing device of the game controller attached to the game controller accessory including the movable portion (abstract and paragraphs 32 and 48 and FIG. 3); 
and the relative position and/or the relative attitude between the game controller and the detected portion change as the detected portion moves with the movable portion moved in accordance with an operation performed by the user (i.e. the 
14.	Regarding claim 6, Adamenko also discloses:
the game controller is configured to be attached to the movable portion ( paragraphs 32 and 48 and FIG. 3); and 
the relative position and/or the relative attitude between the game controller and the detected portion change as the game controller attached to the movable portion moves with the movable portion moved in accordance with an operation performed by the user (paragraphs 32 and 48 and FIG. 3).
15.	Regarding claim 7, Adamenko also discloses in the game process execution, a different game image (game image associated with a space ship, a race car, a boat or submarine, a tank, a mech or other robot, or any other type of vehicle as described in paragraph 48) is generated depending on the determined type of the game controller accessory (i.e. different types of base units that include a space ship, a race car, a boat or submarine, a tank, a mech or other robot, or any other type of vehicle as described in paragraph 48) (paragraph 48).
16.	Regarding claim 8, Adamenko also discloses the game process execution includes: 
controlling an object (i.e. virtual game avatar described in paragraph 31) placed in a virtual space based on a game operation using the game controller and/or the game controller accessory to which the game controller (i.e. the game controller shown in FIG. 3) is attached (paragraphs 31, 32 and 48 and FIG. 3); 
and changing the object depending on the determined type of the game controller accessory (paragraphs 31, 32 and 48).
17.	Regarding claim 9, Adamenko also discloses the object represents a vehicle (i.e. a race car or any other type of vehicle as described in paragraph 48) on which a game character can ride (paragraph 48).
18.	Regarding claim 10, Adamenko also discloses:
the game controller includes a plurality of types of operation detection portions for detecting an operation performed by the user (i.e. the player described in paragraph 31) with the game controller (abstract and paragraphs 31, 32 and 48 and FIG. 3); 
and in the game process execution, when it is determined that the game controller is attached to a certain type of a game controller accessory (i.e. the base unit that is a space ship type as described in paragraph 48), a game process is executed based on a detection result from one of the plurality of types of operation detection portion that corresponds to the determined type of the game controller accessory (abstract and paragraphs 31, 32 and 48 and FIG. 3).
19.	Regarding claim 11, Adamenko also discloses:
the game controller includes an operation detection portion (i.e. attachment points described in paragraph 32) configured to detect operations performed by the user with the game controller (paragraphs 31, 32 and 48 and FIG. 3); 
and in the game process execution, content of a game process to be executed based on a detection result (i.e. the detection result described in paragraph 48) 
16.	Regarding claim 12, Adamenko also discloses in the game process execution, a position and/or an attitude of a virtual camera placed in a virtual space (i.e. the virtual space associated with space ship/space ship based game described in paragraph 22) is controlled depending on the determined type of the game controller accessory (paragraph 22).
17.	Regarding claim 13, Adamenko also discloses in the determining, it is further determined that the game controller is attached to none of the game controller accessories (paragraph 48).
18.	Regarding claim 14, Adamenko also discloses in the game process execution, when it is determined that the game controller is attached to none of the game controller accessories, a game process is executed that is different from those executed when the game controller is attached to any of the game controller accessories (paragraphs 32, 48 and 50).
19.	Regarding claim 15, Adamenko also discloses:
 the game system further includes a memory (paragraph 27); 
the processing program causes the game system to further execute, when it is determined that the game controller is attached to a certain type of a game controller accessory, storing, in the memory, device orientation information regarding an orientation of the game controller with respect to the certain type of the game controller accessory (paragraphs 27, 32 and 48); 
and the game process execution includes: 
executing a game process based on a direction operation (i.e. direction operation associated with piloting space ships as described in paragraph 22) performed by the user with the game controller (paragraphs 22,31, 32 and 48); 
and when a transition is made from an attachment state where it is determined that the game controller is attached to the certain type of the game controller accessory to a non- attached state where it is determined that the game controller is attached to none of the game controller accessories, determining, based on the device orientation information stored in the memory in the attachment state, a relationship between a direction that is specified by the direction operation and content of a game process to be executed in response to the operation performed in the direction (paragraphs 22, 31, 32, 46 and 48).
20.	Regarding claim 16, Adamenko also discloses:
the detected portion of at least one of the game controller accessories includes a first portion (i.e. base unit 18) and a second portion (i.e. an add-on module attached to the base unit described in paragraphs 3 and 4) (paragraphs 3, 4, 32 and 48); 
the information processing program causes the game system to further execute recognizing the first portion and recognizing the second portion based on the captured image; and the determining determination includes (paragraphs 3, 4, 32 and 48): 
determining the type of the game controller accessory to which the game controller is attached based on at least one of a position, a shape and an orientation of a first portion image representing the first portion; and as a state of the game controller attached to the game controller accessory, determining a first state where the first portion is recognized and the second portion is not recognized, and a second state where the first portion and the second portion are recognized (paragraphs 3, 4, 32 and 48).
21.	Regarding claim 17, Adamenko also discloses in the game process execution, a first game process is executed when it is determined that the game controller is in the first state (i.e. a spaceship state via the spaceship base unit attachment), and a second game process different from the first game process is executed when it is determined that the game controller is in the second state (i.e. a tank state via the tank base unit attachment) (paragraph 48).
22.	Regarding claim 18, Adamenko also discloses:
the detected portion of at least one of the game controller accessories includes a first portion (i.e. base unit 18) and a second portion (i.e. an add-on module attached to the base unit described in paragraphs 3 and 4) (paragraphs 3, 4, 32 and 48); 
the information processing program causes the game system to further execute recognizing the first portion and recognizing the second portion based on the captured image (paragraphs 3, 4, 32 and 48); and 
the determining
determining the type of the game controller accessory to which the game controller is attached based on at least one of a position, a shape and an orientation of a first portion image representing the first portion (paragraphs 3, 4, 32 and 48); and 
determining a degree to which the game controller is attached to the game controller accessory based on a recognition result of the first portion and a recognition result of the second portion (paragraphs 3, 4, 32 and 48).  
23.	Regarding claim 19, Adamenko also discloses in the game process execution, a game process is executed depending on the degree to which the game controller is attached to the game controller accessory (i.e. the spaceship type accessory described in paragraph 48) (paragraphs 3, 4, 32 and 48).  
24.	Regarding claims 20 and 21, Adamenko also discloses:
at least one of the game controller accessories further includes a movable portion that moves in accordance with an operation performed by the user (i.e. the player described in paragraph 31)(abstract and paragraphs 31, 32 and 48 and FIG. 3); 
as the movable portion is moved in accordance with an operation performed by the user, a relative position between the game controller attached to the game controller accessory including the movable portion and the detected portion of the game controller accessory changes (abstract and paragraphs 32 and 48 and FIG. 3); 
and the game process execution includes: 
detecting a first-type operation of the user based on at least one of a position, a shape and an orientation of a first portion image representing the first portion, and executing a game process based on the detected first-type operation (abstract and paragraphs 32 and 48 and FIG. 3); 
and detecting a second-type operation of the user based on at least one of a position, a shape and an orientation of a second portion image representing the second portion, and executing a game process based on the detected second-type operation (abstract and paragraphs 32 and 48 and FIG. 3).  
25.	Regarding claim 25, Adamenko also discloses the different game image (i.e. different virtual game avatar described in paragraph 31)) generated depending on the determine type of the game controller accessory is a game image to be controller during gameplay (paragraphs 31, 32 and 48 and FIG. 3).

Response to Arguments
26.	Regarding claims 1 and 3 - 26, the applicant argues that the Yokokawa reference fails to teach the new amended limitations of the claims (Remarks, pages 12 - 14).
	The examiner agrees. However, the new rejections with Adamenko and LIN references teach all the newly amended limitations of claims 1 and 3 - 26 (see rejections above for details).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.L/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715